         Case 1:19-cr-00235-PGG Document 31 Filed 07/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                             ORDER

MICHAEL MCCANTS,                                             19 Cr. 235 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant will take place on

September 16, 2020 at 3:30 p.m. Any submissions on behalf of the Defendant are due on

August 26, 2020, and any submission by the Government is due on September 2, 2020.

Dated: New York, New York
       July 17, 2020
